                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             GAINESVILLE DIVISION

ROBERT J. BLUMENBERG. JR.,

       Plaintiff,

v.                                                    Case No. 1:17cv181-MW/CAS

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

      Defendant.
___________________________/

                           ORDER ACCEPTING AND ADOPTING
                            REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 53, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation. ECF No. 54. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. Plaintiff’s petition for attorney’s fees, ECF No. 47, is GRANTED IN

PART and DENIED IN PART.                Plaintiff is awarded attorney’s fees in the amount of

$17,487.80 as a reasonable EAJA attorney’s fees and $905.00 in costs.                  The Acting

Commissioner is afforded the opportunity to offset from this amount any debt owed by Plaintiff

to the United States that may be identified by the Department of Treasury and any ultimate

distribution shall be made in accordance with Astrue v. Ratliff. The Clerk shall close the file.

      SO ORDERED on June 11, 2019.

                                              s/ MARK E. WALKER
                                              Chief United States District Judge
